Citation Nr: 0318224	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable rating for a chronic 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1971.




This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Baltimore, Maryland.  The RO granted entitlement to service 
connection for a low back disorder and assigned an initial 
noncompensable evaluation effective August 27, 1991.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).




Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

The RO sent the veteran a statement of the case (SOC) in 
January 2002, which advised him of the notice requirements of 
the VCAA, regarding the disability currently at issue 
pursuant to Quartuccio.  However the RO failed to address 
these claims on appeal with a VCAA letter consistent with the 
requirements of Disabled American Veterans, et al.  

A February 2001 letter that advised him of the notice 
requirements of the VCAA, was noted to address a claim of 
entitlement to service connection for a lumbar spine 
disorder.  This VCAA letter does not address the current 
issue of entitlement to an initial compensable rating for the 
service connected lumbar spine disorder.  

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA of 2000, 
regarding this issue amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

Moreover regarding the issue on appeal, the Board finds that 
another VA examination is warranted to fully ascertain the 
current nature and extent of the veteran's service connected 
lumbar spine disability.  

By way of history, the Board notes that service connection 
for the lumbar spine disorder as secondary to a service 
connected right knee medial meniscectomy was granted by a 
June 2001 Decision Review Officer (DRO) while the service 
connection issue was pending from a May 2000 CAVC 
determination that vacated and remanded an April 1999 Board 
decision that had denied entitlement to service connection 
for a back disorder.  


The June 2001 DRO decision granted service connection for 
chronic lumbosacral strain and assigned a noncompensable 
evaluation effective from the August 1991 original service 
connection claim.  

There is of record a more recent examination dated in October 
2001 in which the examiner opines that the veteran has a 
chronic low back syndrome secondary to degenerative disc 
disease of the spine and that the veteran's low back pain and 
degenerative disease is more likely than not caused by his 
service connected left knee arthritis.  

However the RO in its January 2002 SOC does not address the 
conclusions drawn from this examination, which could be 
crucial to assessing the degree of lumbar spine disability 
attributable to a service-connected disability.  The findings 
from this examination strongly suggest that the entire lumbar 
spine disability, including the degenerative disc disease 
should be evaluated as service connected, rather than based 
on a degree of aggravation. 

Regarding the presence of degenerative disc disease of lumbar 
spine, the Board notes that effective September 23, 2002, the 
criteria for adjudicating intervertebral disc syndrome were 
revised.  Due to this revision, another VA examination of the 
lumbar spine is necessary to afford examination of this 
disorder pursuant to these revised criteria.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should advise the appellant that he has 
up to one year after the letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board prematurely, the Board will not be 
able to adjudicate the claim prior to the 
expiration of the one year time period 
unless the appellant indicates that he 
has no additional evidence to submit or 
waives the one year response period.  The 
RO should also conduct any necessary 
development brought about by the 
appellant's response.

3.  Thereafter, the RO should arrange for 
a VA special orthopedic examination of 
the veteran by an orthopedic surgeon or 
other appropriate medical specialist 
including on a fee basis if necessary for 
a special neurological examination as 
well to ascertain the current nature and 
extent of severity of the lumbar spine 
disorder. 

The claims file, copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59 
(2002), and the previous as well as 
revised criteria under 38 C.F.R. § 4.71a; 
Diagnostic Code 5293(to both examiners); 
and 38 C.F.R. § 4.124(a) (to the 
neurologist) and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate their examination reports that 
the claims file was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
special studies should be conducted.


The examiners should be asked to measure 
active and passive ranges of spinal 
motion in degrees, and describe any found 
functional loss that is due to pain, 
including, but not limited to, 
restriction in range of motion due to 
pain.  

The examiners should note whether the 
lumbosacral strain is accompanied by 
muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, 
in standing position.  The examiners 
should also note whether the lumbosacral 
strain is severe with listing of the 
whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.

Regarding the degree of disc disease in 
the lumbar spine, the examiners should 
also address the following: (1) Whether 
the evidence shows current disc disease 
and at what levels.  (2) If disc disease 
is present in more than one lumbar 
segment, and provided the effects in each 
segment are distinct, describe the nature 
and extent of any orthopedic and/or 
neurological manifestations or 
incapacitating episodes present.  (3) 
Regarding any neurological manifestations 
shown in any area, describe the area or 
body part affected and provide an opinion 
as to the severity of the manifestations 
to include whether such manifestations 
more closely resemble neuritis, 
neuralgia, or paralysis, either 
incomplete or complete.  



(4) The examiners should also note 
whether disc disease is manifested by (i) 
sciatic neuropathy, (ii) characteristic 
pain, (iii) demonstrable muscle spasm, 
(iv) absent ankle jerk, or (v) other 
neurological findings appropriate to site 
of diseased disc; and (vi) the frequency 
and duration of symptomatic episodes; (5) 
An opinion should also be given as to 
whether there is any muscle atrophy or 
other indications of disuse; and (6) It 
should also be ascertained whether the 
veteran's subjective complaints are 
consistent with and supported by 
objective findings.  

Any necessary tests or studies should be 
undertaken and the claims files should be 
reviewed by the examiners.  The 
neurological examiner should address the 
applicable criteria under 38 C.F.R. 
§ 4.124(a); in evaluating any 
neurological deficiencies attributable to 
the spinal disorder.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for the service 
connected low back disability currently 
rated as chronic lumbosacral strain.  

In so doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO, 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will 
resulting an denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

